 
 
II 
110th CONGRESS 1st Session 
S. 1023 
IN THE SENATE OF THE UNITED STATES 
 
March 29, 2007 
Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend title XXI of the Social Security Act to eliminate the remainder of funding shortfalls for the State Children's Health Insurance Program (SCHIP) for fiscal year 2007, and for other purposes. 
 
 
1.Elimination of remainder of SCHIP funding shortfalls for fiscal year 2007 
(a)In generalSection 2104(h) of the Social Security Act (42 U.S.C. 1397dd(h)), as added by section 201(a) of the National Institutes of Health Reform Act of 2006 (Public Law 109–482), is amended— 
(1)in the heading for paragraph (2), by striking remainder of reduction and inserting part; and 
(2)by striking paragraph (4) and inserting the following: 
 
(4)Additional amounts to eliminate remainder of fiscal year 2007 funding shortfalls 
(A)In generalThe Secretary shall allot to each remaining shortfall State described in subparagraph (B) such amount as the Secretary determines will eliminate the estimated shortfall described in such subparagraph for the State for fiscal year 2007. 
(B)Remaining shortfall state describedFor purposes of subparagraph (A), a remaining shortfall State is a State with a State child health plan approved under this title for which the Secretary estimates, on the basis of the most recent data available to the Secretary as of the date of the enactment of this paragraph, that the projected federal expenditures under such plan for the State for fiscal year 2007 will exceed the sum of— 
(i)the amount of the State’s allotments for each of fiscal years 2005 and 2006 that will not be expended by the end of fiscal year 2006; 
(ii)the amount of the State’s allotment for fiscal year 2007; and 
(iii)the amounts, if any, that are to be redistributed to the State during fiscal year 2007 in accordance with paragraphs (1) and (2). 
(C)Appropriation; allotment authorityFor the purpose of providing additional allotments to remaining shortfall States under this paragraph there is appropriated, out of any funds in the Treasury not otherwise appropriated, such sums as are necessary for fiscal year 2007. Amounts appropriated pursuant to the preceding sentence are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). . 
(b)Conforming amendmentsSection 2104(h) of such Act (42 U.S.C. 1397dd(h)) (as so added), is amended— 
(1)in paragraph (1)(B), by striking subject to paragraph (4)(B) and; 
(2)in paragraph (2)(B), by striking subject to paragraph (4)(B) and; 
(3)in paragraph (5)(A), by striking and (3) and inserting (3), and (4); and 
(4)in paragraph (6)— 
(A)in the first sentence— 
(i)by inserting or allotted after redistributed; and 
(ii)by inserting or allotments after redistributions; and 
(B)by striking and (3) and inserting (3), and (4). 
2.Funding provisions 
(a)Requirement for use of tamper-resistant prescription pads under the Medicaid program 
(1)In generalSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended— 
(A)by striking or at the end of paragraph (21); 
(B)by striking the period at the end of paragraph (22) and inserting ; or; and 
(C)by inserting after paragraph (22) the following new paragraph: 
 
(23)with respect to amounts expended for medical assistance for covered outpatient drugs (as defined in section 1927(k)(2)) for which the prescription was executed in written (and non-electronic) form unless the prescription was executed on a tamper-resistant pad. . 
(2)Effective dateThe amendments made by paragraph (1) shall apply to prescriptions executed after September 30, 2007. 
(b)Repeal of the limited continuous enrollment provision for certain beneficiaries under the Medicare Advantage program 
(1)In generalSubparagraph (E) of section 1851(e)(2) of the Social Security Act (42 U.S.C. 1395w–21(e)(2)), as added by section 206(a) of division B of the Tax Relief and Health Care Act of 2006 (Public Law 109–432), is repealed. 
(2)Conforming amendmentSection 1860D–1(b)(1)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)(B)(iii)), as amended by 206(b) of division B of the Tax Relief and Health Care Act of 2006 (Public Law 109–432), is amended by striking subparagraphs (B), (C), and (E) and inserting subparagraphs (B) and (C). 
(3)Effective dateThe amendments made by this subsection shall take effect on the day after the date of enactment of this Act. 
(c)Denial of payments for hospital services or ambulatory surgical center services that directly harm patients 
(1)In generalSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended— 
(A)by striking or at the end of paragraph (21); 
(B)by striking the period at the end of paragraph (22) and inserting ; or; and 
(C)by inserting after paragraph (22) the following new paragraph: 
 
(23)which are inpatient or outpatient hospital services or facility services furnished in an ambulatory surgical facility if in the provision of such services there occurred a type of event (such as a surgical event, product or device event, patient protection event, care management event, environmental event, or criminal event) which the Secretary has determined, based on a consensus process involving clinicians, quality experts, health care providers, and patients, which should never occur. . 
(2)Potential application of NQF never events listsNothing in section 1862(a)(23) of the Social Security Act, as inserted by paragraph (1), shall be construed as preventing the Secretary of Health and Human Services from applying all (or a subset of) the events that are listed and endorsed as serious reportable events (also known as never events) by the National Quality Forum as of November 16, 2006, (or such subsequent, revised list of such events issued by such Forum as the Secretary may specify) as events described in such section. 
(3)Conforming amendments 
(A)Section 1834(j)(4)(C) of the Social Security Act (42 U.S.C. 1395m(j)(4)(C)) is amended by striking or 1862(a)(23) after 1862(a)(1). 
(B)Section 1842(l) of such Act (42 U.S.C. 1395u(l)) is amended— 
(i)in paragraph (1)(A)(iii)— 
(I)by striking or (II) and inserting , (II); and 
(II)by inserting , or (III) payment under this title is denied under section 1862(a)(23) after section 1154(a)(1)(B); and 
(ii)in paragraph (2), by inserting or 1862(a)(23) after 1862(a)(1). 
(C)Section 1866(a)(1)(K) of such Act (42 U.S.C. 1395cc(a)(1)(K)) is amended by inserting or is denied under section 1862(a)(23) after 1154(a)(1)(B). 
(4)Report on disclosureNot later than January 1, 2009, the Secretary of Health and Human Services shall submit to Congress a report on a process for public disclosure on never events described in section 1862(a)(24) of the Social Security Act, as inserted by paragraph (1)(C), which will ensure protection of patient privacy and will permit the use of the disclosed information for a root cause analysis to inform the public and the medical community about safety issues involved. 
(5)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply to payments for— 
(A)inpatient hospital services for discharges occurring on or after October 1, 2007; and 
(B)outpatient hospital services and facility services in an ambulatory surgical center furnished on or after January 1, 2008. 
 
